                                          Case 4:21-cv-05664-KAW Document 11 Filed 08/25/21 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     ROBERTO FILHO,                                    Case No.21-cv-05664-KAW
                                                        Plaintiff,
                                   6
                                                                                           ORDER SETTING CASE
                                                 v.                                        MANAGEMENT CONFERENCE
                                   7

                                   8     CHINATOWN COMMUNITY                               [Reassigned Case]
                                         DEVELOPMENT CENTER, INC., et al.,
                                   9                    Defendants.
                                  10

                                  11   TO ALL PARTIES AND COUNSEL OF RECORD:

                                  12          The above matter having been reassigned to the Honorable Kandis A. Westmore for trial
Northern District of California
 United States District Court




                                  13   and further proceedings, IT IS HEREBY ORDERED, pursuant to Fed. R. Civ. P. 16 and Civil L.

                                  14   R. 16-10, that a Case Management Conference shall be held in this case on October 26, 2021, at

                                  15   1:30 P.M., U.S. District Court, 1301 Clay Street, Oakland, California.

                                  16          The parties shall appear in person or through lead trial counsel and shall be prepared to

                                  17   discuss all items referred to in Civil L.R.16-10. Pursuant to Civil L.R.16-3 and 16-9, the parties

                                  18   shall meet and confer and file a joint case management statement and proposed order no later than

                                  19   October 19, 2021. If any party is proceeding without counsel, separate statements may be filed by

                                  20   each party.

                                  21          All documents filed with the Clerk of the Court shall list the civil case number followed by

                                  22   the initials "KAW." One copy shall be clearly marked as a chambers copy. The parties are

                                  23   reminded to review all the undersigned’s standing orders, available at

                                  24   http://cand.uscourts.gov/kaworders.

                                  25          IT IS SO ORDERED.

                                  26   Dated: August 25, 2021

                                  27                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  28                                                   United States Magistrate Judge
